SAMUEL ALBA (0031)
P. MATTHEW COX (9879)                                            FILED IN UNITED STATES DISTRICT
NATHAN A. CRANE (10165)                                              COURT, DISTRICT OF U1AH
SNOW CHRISTENSEN & MARTINEAU
10 Exchange Place, Eleventh Floor                                         JAN 18 2019
Post Office Box 45000                                               D.MARKJONES,CLERK
Salt Lake City, Utah 84145-5000                                   BY •.
                                                                           DEPUTY CLERK
Telephone: (801) 521-9000
Facsimile: (801) 363-0400
Email: sa@scmlaw.com
Email: pmc@scmlaw.com
Email: nac@scmlaw.com
Email: rsy@scmlaw.com

Attorneys for Davis County Cooperative, Fidelity Funding, World Enterprises, PPMC, Inc.,
Standard Industries, ABM, Inc., Security Funding, MBSC, LLC., and COP Coal Development
Company


                   IN THE UNITED STATES DISTRICT COURT FOR

                                 THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,                          MOTION FOR EXPEDITED RULING ON
                                                    MOTION TO STAY ORDER DENYING
              Plaintiff,                           MOTION TO PREVENT PRODUCTION
                                                        OF SEIZED DOCUMENTS
       v.
                                                             Case No. 2: 18-CR-000365
JACOB KINGSTON, ISAIAH KINGSTON,
and LEV DERMEN,                                                  Judge Jill Parrish

              Defendants.                                Magistrate Judge Brooke C. Wells



       Davis County Cooperative, Fidelity Funding, World Enterprises, PPMC, Inc., Standard

Industries, ABM, Inc., Security Funding, MBSC, LLC., and COP Coal Development Company,

by and through counsel, hereby requests an expedited ruling on their Motion to Stay the Court's

Order Denying Motion to Prevent Production of Seized Documents. An expedited ruling is
warranted in light of the irreversible harm producing the documents in compliance with the

Order would impose on Defendants, which is set forth more fully in their Motion to Stay.

       DATED this   18th   day of January, 2019.

                                              SNOW CHRISTENSEN & MARTINEAU


                                                   Isl Samuel Alba
                                              Samuel Alba
                                              P. Matthew Cox
                                              Nathan A. Crane
                                              Scott Young
                                              Attorneys for Attorneys for Davis County
                                              Cooperative, Fidelity Funding, World Enterprises,
                                              PPMC, Inc., Standard Industries, ABM, Inc.,
                                              Security Funding, MBSC, LLC., and COP Coal
                                              Development Company




                                                    2
                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 18th day of January, 2019, I caused to be served a true

copy of the foregoing MOTION FOR EXPEDITED RULING ON MOTION TO STAY

ORDER DENYING MOTION TO PREVENT PRODUCTION OF SEIZED

DOCUMENTS by the method indicated below, to the following:


  Arthur J. Ewenczyk (arthur.j.ewenczyk@usdoj.gov)         ()U.S. Mail, Postage Prepaid
  John E. Sullivan Gohn.e.sullivan@usdoj.gov)              ()Hand Delivered
  Leslie A. Goemaat (leslie.a.goemaat@usdoj.gov)           ()Facsimile
  Richard Rolwing (richard.m.rolwing@usdoj.gov)            () E-file
  Tara L. Isaacson (tara@bilaw.net)                        (X) Email
  Walter F. Bugden (wally@bilaw.net)
  Marc A. Agnifilo (magnifilo@braflaw.com)
  Teny R. Geragos (tgeragos@braflaw.com)
  Scott Williams (scwlegal@gmail.com)
  Jon D. Williams Gwilliam@lawyer.com)
  Mark J. Geragos (mark@geragos.com)

                                             Isl Samuel Alba


4845-4553-2294,   v.   1




                                               3
